13-4348
    Chowdhury v. Lynch
                                                                                  BIA
                                                                             Nelson, IJ
                                                                          A076 186 718
                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT
                                SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Thurgood Marshall United
    States Courthouse, 40 Foley Square, in the City of New York,
    on the 13th day of April, two thousand sixteen.

    PRESENT:
             DENNIS JACOBS,
             ROSEMARY S. POOLER,
             SUSAN L. CARNEY,
                  Circuit Judges.
    _____________________________________

    DULAL CHOWDHURY, AKA DULAL NIL
    CHOWDHURY,
             Petitioner,

                         v.                                13-4348
                                                           NAC
    LORETTA E. LYNCH1, UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    _____________________________________

    FOR PETITIONER:                Joshua Bardavid, New York, New York.


                1
             Loretta E. Lynch is automatically substituted as the
        respondent in this case pursuant to Federal Rule of
        Appellate Procedure 43(c)(2).
FOR RESPONDENT:         Stewart F. Delery, Assistant
                        Attorney General; Nancy E. Friedman,
                        Senior Litigation Counsel; Sharon M.
                        Clay, Trial Attorney; Office of
                        Immigration Litigation, United
                        States Department of Justice,
                        Washington, D.C.

    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

    Petitioner Dulal Chowdhury, a native and citizen of

Bangladesh, seeks review of a November 4, 2013, decision of

the BIA affirming the February 16, 2012, decision of an

Immigration Judge (“IJ”), which denied his application for

asylum, withholding of removal, and relief under the

Convention Against Torture (“CAT”).   In re Dulal Chowdhury,

No. A076 186 718 (B.I.A. Nov. 4, 2013), aff’g No. A076 186

718 (Immig. Ct. N.Y. City Feb. 16, 2012).   We assume the

parties’ familiarity with the underlying facts and

procedural history in this case.

    Under the circumstances of this case, we have reviewed

the IJ’s decision, including the portions not explicitly

discussed by the BIA.   Yun-Zui Guan v. Gonzales, 432 F.3d
391, 394 (2d Cir. 2005).   The applicable standards of review

                              2
are well established.   See 8 U.S.C. § 1252(b)(4)(B); see

also Yanqin Weng v. Holder, 562 F.3d 510, 513 (2d Cir.

2009).

    Chowdhury’s asylum application is governed by the REAL

ID Act. Thus, the agency may, considering the totality of

the circumstances, base a credibility finding on an asylum

applicant’s “demeanor, candor, or responsiveness,” the

plausibility of his account, and inconsistencies in his

statements, without regard to whether they go “to the heart

of the applicant’s claim.”     See 8 U.S.C.

§ 1158(b)(1)(B)(iii); Xiu Xia Lin v. Mukasey, 534 F.3d 162,

167 (2d Cir. 2008).

    The agency’s adverse credibility finding is supported

by substantial evidence.     As the IJ found, Chowdhury’s

testimony was both internally inconsistent and inconsistent

with his asylum application.     See Xiu Xia Lin, 534 F.3d at

167 (providing that an IJ may support an adverse credibility

determination with “any inconsistency or omission”).        For

example, Chowdhury’s testimony regarding his alleged January

2008 beating by members of a rival political party, which

landed him in the hospital, conflicted with his description

of the incident in his asylum application, which placed the


                                3
attack on a different date in January 2007.     The IJ

considered and rejected Chowdhury’s explanation that the

asylum application must have contained a printing error.

Even if this explanation were plausible, the agency need not

credit it.     Majidi v. Gonzales, 430 F.3d 77, 80-81 (2d Cir.

2005).   Chowdhury also omitted from his asylum application

any mention of a 2004 beating by members of the same

political party, which he testified resulted in another

extended hospitalization.    Chowdhury had no explanation for

this omission.

    The IJ also appropriately based her decision in part on

Chowdhury’s demeanor during the hearing.     We grant

“particular deference” to the agency’s demeanor findings.

Shu Wen Sun v. BIA, 510 F.3d 377, 380-81 (2d Cir. 2007), see

also Li Zu Guan v. INS, 453 F.3d 129, 140 (2d Cir. 2006).

The IJ also found that Chowhury did not adequately

corroborate his claim, since there was very little objective

evidence, and the documents he submitted were of doubtful

reliability.     Biao Yang v. Gonzales, 496 F.3d 268, 273 (2d

Cir. 2007).

    Accordingly, a totality of the circumstances supports

the adverse credibility determination.     8 U.S.C.


                                4
§ 1158(b)(1)(B)(iii); see also Xiu Xia Lin, 534 F.3d at 167.

Because the only evidence of a threat to Chowdhury’s life or

freedom depended upon his credibility, the adverse

credibility finding necessarily precludes success on his

claims for asylum, withholding of removal, and relief under

the CAT.   See Paul v. Gonzales, 444 F.3d 148, 156-57 (2d

Cir. 2006).

    For the foregoing reasons, the petition for review is

DENIED.

                            FOR THE COURT:
                            Catherine O’Hagan Wolfe, Clerk




                              5